DETAILED ACTION
Response to Remarks
The remarks filed on 5/4/2022 have been entered.  
Claims 21-29 remain pending in the application. 

Response to Arguments
Applicant’s arguments filed on 5/4/2022 have been fully considered:
Applicant' s arguments, see pg. 5-6, filed 5/4/2022, with respect to claims 21-29 have been fully considered and are persuasive.  Therefore 102 rejection of claims 21-29 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 21-29 are allowed.
Regarding claim 21, the prior art of record, in combination with other limitations of the claim(s) is silent on “a surgical instrument, comprising:… a control circuit configured to: detect the position of said cutting member; operate said motor to advance said cutting member into said sled; determine a threshold value of interaction load to be experienced by said cutting member based on a portion of said firing stroke; measure an actual interaction load experienced by said cutting member between said sled and said cutting member; compare said actual interaction load and said determined threshold value; and adjust a motor control program of said motor according to the comparison of said actual interaction load and said threshold value.”. This allows the instrument to maintain control of the staples when they are being deployed and being able to stop at any time if the forces are too great (see para 0007 of specification). Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Regarding claim 24, the prior art of record, in combination with other limitations of the claim(s) is silent on “a surgical stapling assembly, comprising… a control circuit configured to: detect the position of said cutting member; …determine a threshold value of interaction load to be experienced by said cutting member based on a portion of said firing stroke; sense an actual interaction load experienced by said cutting member between said sled and said cutting member; compare said actual interaction load and said determined threshold value; and adjust a motor control program of said motor according to the comparison of said actual interaction load and said threshold value”. This allows the assembly to maintain control of the staples when they are being deployed and being able to stop at any time if the forces are too great (see para 0007 of specification). Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Regarding claim 27, the prior art of record, in combination with other limitations of the claim(s) is silent on “a surgical stapling assembly, comprising: …a control circuit configured to: detect the position of said cutting member;… determine a threshold value of interaction load to be experienced by said cutting member based on a portion of said firing stroke; sense an actual interaction load experienced by said cutting member between said sled and said cutting member; compare said actual interaction load and said determined threshold value; and adjust a motor control program of said motor according to the comparison of said actual interaction load and said threshold value.” This allows the assembly to maintain control of the staples when they are being deployed and being able to stop at any time if the forces are too great (see para 0007 of specification). Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Any remaining claims are allowed for depending on one of the above allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571)272-0356.  The examiner can normally be reached on Mon-Fri 11am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/Examiner, Art Unit 3731   

/GLORIA R WEEKS/Primary Examiner, Art Unit 3731